DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2021 has been entered.
 
Status of the Claims
This action is in response to papers filed 11 May 2021 in which claims 1, 5, 7, 8 were amended, claim 2 was canceled and claim 21 was added. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 11 February 2021, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1, 4-5, 7-8, 21 are under prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-8, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, 7-8, 21 are indefinite in Claim 1 for the recitations:
wherein the functionalized surface of the flow cell captures the bound ferromagnetic target molecules in one operation, 
wherein a plurality of unbound ferromagnetic target molecules are evacuated from the flow cell in a second operation 
captures each of the secondary beams of light to detect the presence and quantity of the bound ferromagnetic target molecules in the sample in a third operation.

The recitations define process steps for using the system without further defining structural elements of the system.   Therefore it is unclear how and/or whether the recitations further define system. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7-8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Heil (IDS: 4/19), Huang et al (2015/0037818, published 5 February 2015) and Werts et al (Proc. Of SPIE, 2013, vol. 8595, pages 1-11).
Regarding Claims 1, 4 and 21, Heil teaches a system comprising an imager (1050), a flow cell for holding target-containing fluid, the flow cell comprising a transparent surface (e.g. glass, ¶ 104), a surface functionalized with target-binding capture probes a magnet positioned opposite the functionalized surface to direct targets to the surface (e.g. Fig. 10-17 and related text), and a light source positioned to detect target particle complexes in the flow cell (1065)(e.g. ¶ 14, ¶ 58-66). Heil further teaches the magnet is configured to interact with targets bound to magnetic particles and direct the particles to the surface (e.g. Fig. 10-17 and related text).  Heil teaches core-shell 
	However, ferro-gold magnetic particles for analyte capture and dark-field imaging were well-known in the art as taught by analysis Huang (e.g. ¶ 27). 
	Huang teaches the ferro-gold particles provide numbers advantages over other magnetic particles e.g. greatly enhanced signals and tunable optical properties (¶ 39-40):
[0039] In one aspect, the invention provides iron oxide-gold core-shell nanoparticles, including, in certain embodiments, anisotropic iron oxide-gold core-shell nanoparticles. 
[0040] Anisotropic NPs offer much stronger optical properties than spherical ones due to their high curvature structure. For example, the E-field enhancement of Au tripod nanocrystals are 20 times higher than the spherical ones [16]. This would lead to 400 times higher surface enhanced Raman scattering (SERS) activities for Au nanotripod than the spherical Au NPs. Anisotropic NPs could also offer new functions that isotropic spheres do not have based on the polarization sensitive feature for the anisotropic ones. In addition, anisotropic IO NPs can tune the optical properties from visible to near infrared (NIR) region without changing particle size.
	Therefore one of ordinary skill would have reasonably utilized the ferro-gold particles in the system of Heil based on the advantages provided by the ferro-gold as taught by Huang. 
	Additionally, dark-field imaging using illumination parallel to the microfluidic surface was well known as taught by Werts. 

	Therefore one of ordinary skill would have reasonably utilized the combination of gold nanoparticles and LED-based dark-field imaging with the microfluidics of Heil for the expected benefit of obtaining simple and robust detection schemes as taught by Werts (§ 7). 
	Regarding Claims 5, 7, Heil teaches the target molecule binds to a signaling particle (130, e.g. ¶ 48).  Huang teaches the ferro-gold particles are developed with metal nanoparticles e.g. growth of gold shell on silver-adsorbed ion oxide nanoparticles (e.g. Fig. 1 and related text).
	Regarding Claim 8, Heil further teaches a lens positioned between the imager and flow cell (e.g. Fig, 39, Example IV).  

Response to Arguments
	Applicant’s arguments have been reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634